Citation Nr: 1043961	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease at the L4-L5 level.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected Osgood-Schlatter's disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active service from March 1977 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran only appealed the issue of 
entitlement to an increased disability rating for degenerative 
disc disease of the lumbar spine to the Board in his June 2006 
Form 9.  However, VA has treated the Veteran's claim as though he 
appealed all issues to the Board in June 2006.  Therefore, the 
claims are deemed to be properly before the Board.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

The issue of cancer of the throat has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In an August 2009 decision, the Board remanded the current issues 
on appeal to the RO for additional evidentiary development and 
due process considerations.  Specifically, the Board instructed 
the RO to provide the Veteran and his representative with 
appropriate notice, to obtain updated VA treatment records and to 
afford the Veteran VA medical examinations for the purpose of 
determining the current level and severity of his service-
connected spinal disorder and right knee disability.  The RO was 
also instructed to readjudicate the claim in light of the new 
evidence and to furnish the Veteran and his representative with 
an appropriate supplemental statement of the case and to afford 
him an opportunity to respond.  Unfortunately, and for the 
reasons discussed in further detail below, the Board finds that 
the August 2009 remand instructions were not fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance].  


Accordingly, this appeal is once again being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Appeals Management Center (AMC), which 
has been handling the appeal since the August 2009 remand, 
completed the development and provided the Veteran with VA 
medical examinations in October 2009 to determine the current 
level and severity of his service-connected lumbar spine and 
right knee disorder.  The Veteran's claims were readjudicated in 
the July 2010 rating decision, as well as the July 2010 
Supplemental Statement of the Case (SSOC).  

However, it appears that the Veteran was not furnished with a 
copy of this SSOC, as it was not sent to the Veteran's correct 
mailing address.  Indeed, the record reflects that the July 2010 
SSOC was not addressed to the correct mailing address and was 
returned from the post office as not deliverable.  The Board 
further notes that in September 2010 the Veteran initiated a 
Supplemental Claim seeking service connection for cancer of the 
throat, and reported to have a new mailing address in Florida.  

Unfortunately, another remand is required as the Veteran has the 
right to be furnished with a copy of all SSOCs at his latest 
address of record and be given 30 days to respond from the date 
of mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302 (c)(2010).  The 
AMC's compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 
(1998).  


Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be 
furnished a copy of the July 2010 SSOC.  In 
particular, the Veteran should be provided 
with this SSOC at the most recent mailing 
address listed in the September 2010 
Supplemental Claim.  The Veteran and his 
representative should be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


